                                           Case 3:21-cv-01450-JCS Document 16 Filed 04/12/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                   6     SAMUEL LOVE,                                         Case No. 21-cv-01450-JCS
                                                         Plaintiff,
                                   7
                                                                                              ORDER TO MEET AND CONFER
                                                   v.                                         REGARDING POTENTIAL STAY
                                   8
                                   9     JAYESH DESAI, et al.,
                                                         Defendants.
                                  10
                                  11            This case concerns allegations that a hotel reservations website violates the Americans

                                  12   with Disabilities Act (“ADA”) and Unruh Civil Rights Act for failure to include sufficient
Northern District of California
 United States District Court




                                  13   information regarding the accessibility of rooms for guests with disabilities. As far as this Court is

                                  14   aware, no binding precedent addresses the standards for such claims, and a number of cases

                                  15   currently on appeal to the Ninth Circuit present that issue. See, e.g., Love v. Marriott Hotel Servs.,

                                  16   Inc., No. 21-15458 (9th Cir.); Arroyo v. JWMFE Anaheim, LLC, No. 21-55237 (9th Cir.); Garcia

                                  17   v. Gateway Hotel L.P., No 21-55227 (9th Cir.). The parties to at least one case before this Court

                                  18   raising similar claims have stipulated to stay proceedings pending resolution of the issue by the

                                  19   Ninth Circuit. See Whitaker v. Jack London Square Existing (Oakland) Owner, LLC, No. 3:21-cv-

                                  20   00008-JCS, ECF Doc. No. 19 (N.D. Cal. April 4, 2021).

                                  21            In the interest of efficiency, the parties are ORDERED to: (1) meet and confer to determine

                                  22   whether they agree to a stay of this case; and (2) file a stipulation, a joint status report, or separate

                                  23   status reports no later than three weeks from the date of this order. The deadline for Defendants to

                                  24   answer or otherwise respond to the complaint is CONTINUED to five weeks from the date of this

                                  25   order.

                                  26            IT IS SO ORDERED.

                                  27   Dated: April 12, 2021                              ______________________________________
                                                                                          JOSEPH C. SPERO
                                  28                                                      Chief Magistrate Judge
